UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8059


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARTHUR LEE GIVENS, a/k/a LA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:94-cr-00145-GCM-5)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Lee Givens, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur Lee Givens appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      In his informal appellate brief, Givens

failed to challenge the district court’s reasons supporting the

denial of relief.      Accordingly, Givens has forfeited appellate

review of those issues.        See 4th Cir. R. 34(b) (“The Court will

limit its review to the issues raised in the informal brief.”).

Accordingly, we affirm the district court’s order.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2